DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 04/28/2021.  
Claims 1-21, 24-41 are pending in the case.  Claims 1, 8, and 15 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Terminal Disclaimer
The terminal disclaimers filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,114,521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.                                                                                                                                                                                              
Allowable Subject Matter
Claims 1-21, 24-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Hert et al. (US 2009/0178008 A1), Danninger et al. (US 2007/0265929 A1), and Guillama et al. (US 2015/0261412 A1) fail to clearly teach or fairly suggest the combination of following limitations: 

detecting a user contact on the touch-sensitive display at a first position corresponding to a first application icon at a first location on the hexagonal grid, the first location located in the first parallel, diagonal column; 

in response to detecting movement of the user contact from the first position to the second position without a break in contact of the user contact on the touch-sensitive display: 
translating the display of the first application icon from the first location to the second position; 
determining a second configuration of the plurality of application icons based on the first location and the second location; and 
transitioning the display of the plurality of application icons from the first configuration to the second configuration, 
wherein, in the second configuration, each respective application icon of the plurality of application icons on the at least two parallel rows of the hexagonal grid, except the first application icon, continues to be displayed in a same location that the respective application icon was displayed in the first configuration or the respective application icon is displayed in a location that is less than a predetermined distance on the display from the location at which the respective application icon was displayed in the first configuration, where the predetermined distance on the display is less than a width of the hexagonal grid, and 
wherein transitioning the display of the plurality of application icons from the first configuration to the second configuration comprises:
 moving the display of the second application icon to a third location that is adjacent to the second location, wherein the third location is in the third parallel, diagonal column that is adjacent to the second parallel, diagonal column, and wherein the third parallel, diagonal 
moving a display of a third application icon to the first location from a fourth location that is adjacent to the first location, wherein the fourth location is in the fourth parallel, diagonal column that is adjacent to the first parallel, diagonal column, and wherein the fourth parallel, diagonal column is different than the first parallel, diagonal column, the second parallel, diagonal column, and the third parallel, diagonal column.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
McCormick (US 2014/0248590 A1) – the invention relates to text entry system.  The letters are arranged in hexagonal grid (see Fig. 1).  The letter configuration such as hexagonal ring of letters referred to as a daisy array that corresponds to the specific word is displayed on the device (see ¶ 0007).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179